     Case 1:19-cv-01558-AWI-BAM Document 6 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    THOMAS PIKE DOYLE, SR.,                            Case No. 1:19-cv-01558-AWI-BAM
11                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
12            v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                         PAY FILING FEE OR FILE APPLICATION
13    MADERA SUPERIOR COURT,                             TO PROCEED IN FORMA PAUPERIS,
                                                         FAILURE TO OBEY A COURT ORDER,
14                       Defendant.                      AND FAILURE TO PROSECUTE
15                                                       (Doc. No. 5)
16

17          Plaintiff Thomas Pike Doyle, Sr. (“Plaintiff”), a county jail inmate proceeding pro se,
18   filed this civil action on November 1, 2019. (Doc. 1.) This matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 30, 2020, the assigned magistrate judge issued findings and recommendations
21   that this action be dismissed without prejudice based on Plaintiff’s failure to pay the filing fee or
22   file an application to proceed in forma pauperis, failure to obey a Court order, and failure to
23   prosecute. (Doc. No. 5.) Those findings and recommendations were served on Plaintiff and
24   contained notice that any objections thereto were to be filed within fourteen (14) days after

25   service. The time to file objections has passed, and no objections have been filed.

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

28   and recommendations to be supported by the record and by proper analysis.
                                                        1
     Case 1:19-cv-01558-AWI-BAM Document 6 Filed 05/08/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The March 30, 2020 findings and recommendations (Doc. No. 5), are adopted in full;
 3         2. This action is dismissed without prejudice due to Plaintiff’s failure to pay the filing fee
 4            or file an application to proceed in forma pauperis, failure to obey a Court order, and

 5            failure to prosecute; and

 6         3. The Clerk of the Court is directed to close this case.

 7

 8   IT IS SO ORDERED.

 9   Dated: May 7, 2020
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
